Exhibit 4.1 GALLERY MANAGEMENT HOLDING CORP. 2012 Stock Incentive Plan SECTION 1 GENERAL PROVISIONS RELATING TO PLAN GOVERNANCE, COVERAGE AND BENEFITS 1.1 Purpose The purpose of this 2012 Stock Incentive Plan (this “Plan”) is to foster and promote the long-term financial success of Gallery Management Holding Corp. (the “Company”) and its Subsidiaries and to increase shareholder value by: (a) encouraging the commitment of selected key Employees, Consultants and Outside Directors, (b)motivating superior performance of key Employees, Consultants and Outside Directors by means of long-term performance related incentives, (c)encouraging and providing keyEmployees, Consultants and Outside Directors with a program for obtaining ownership interestsin the Company that link and align their personal interests to those of the Company’s shareholders, (d) attracting and retaining key Employees, Consultants and Outside Directors by providing competitive incentive compensation opportunities and (e)enabling key Employees, Consultants and Outside Directors to share in the long-term growth and success of the Company. This Plan provides for the payment of various forms of incentive compensation. It is not intended to be a plan that is subject to the Employee Retirement Income Security Act of 1974, as amended (ERISA). This Plan will be interpreted, construed and administered consistent with its status as a plan that is not subject to ERISA. This Plan was adopted by the Board of Directors on, and originally effective as of, March 1, 2012 (the “Effective Date”), subject to approval by the Company’s shareholders pursuant to Section 7.1, provided that, with respect to Incentive Awards outstanding before the Effective Date, such an award shall not be amended by any term herein if such term would cause such award to be deferred compensation, a new grant under or otherwise violate Code Section 409A or would modify an Incentive Award under Code Section 424 resulting in a new grant, as determined by the Committee. This Plan will remain in effect, subject to the right of the Board to amend or terminate this Plan at any time pursuant to Section 7.7, until all Shares subject to this Plan have been purchased or acquired according to its provisions. However, in no event may an Incentive Award be granted under this Plan after the expiration of ten (10) years from the Effective Date. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 1 - 1.2 Definitions The following terms shall have the meanings set forth below: (a)Appreciation. The difference between the option exercise price per share of the Nonstatutory Stock Option to which a Tandem SAR relates and the Fair Market Value of a share of Common Stock on the date of exercise of the Tandem SAR. (b)Authorized Officer. The Chairman of the Board, the CEO or any other senior officer of the Company to whom either of them delegate the authority to execute any Incentive Agreement for and on behalf of the Company. No officer or director shall be an Authorized Officer with respect to any IncentiveAgreement for himself. (c)Board. The Board of Directors of the Company. (d)Cause. When used in connection with the termination of a Grantee’s Employment, shall mean the termination of the Grantee’s Employment by the Company or any Subsidiary by reason of (i)the conviction of the Grantee by a court of competent jurisdiction as to which no further appeal can be taken of a crime involving moral turpitude or a felony; (ii)the proven commission by the Grantee of a material act of fraud upon the Company or any Subsidiary, or any customer or supplier thereof; (iii)the misappropriation of any funds or property of the Company or any Subsidiary, or any customer or supplierthereof; (iv)the willful, continued and unreasonable failure by the Grantee to perform the material duties assigned to such Grantee that is not cured to the reasonable satisfaction of the Company within thirty (30)days after written notice of such failure is provided to Grantee by the Board or CEO (or by another officer of the Company or a Subsidiary who has been designated by the Board or CEO for such purpose); (v)the knowing engagement by the Grantee in any direct and material conflict of interest with the Company or any Subsidiary without compliance with the Company’s or Subsidiary’s conflict of interest policy, if any, then in effect; or(vi) the knowing engagement by the Grantee, without the written approval of the Board or CEO,inany material activity that competes with the business of the Company or any Subsidiary or thatwould result in a material injury to the business, reputation or goodwill of the Company or any Subsidiary. (e)CEO. The Chief Executive Officer of the Company. (f)Code. The Internal Revenue Code of 1986, as amended, and the regulations and other authority promulgated thereunder by the appropriate governmental authority. References herein to any provision of the Code shall refer to any successor provision thereto. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 2 - (g)Committee. A committee appointed by the Board consisting of at least one member as appointed by the Board to administer this Plan. However, if the Company becomes a Publicly Held Corporation, this Plan shall be administered by a committee appointed by the Board consisting of not less than two directors who (i)fulfill the”non-employee director” requirements of Rule16b-3 under the Exchange Act and who are certified by the Board as independent directors and (ii)fulfill the “outside director” requirements of Section162(m) of the Code. In either case, the Committee may be the compensation committee of the Board, or any subcommittee of thecompensation committee, provided that the members of the Committee satisfy the requirements of the previous provisions of this paragraph. The Board shall have the powertofill vacancies on the Committee arising by resignation, death, removal or otherwise. The Board, in its sole discretion, may bifurcate the powers and duties of the Committee among one or more separate committees or retain all powers and duties of the Committee in a single Committee. The members of the Committee shall serve at the discretion of the Board. Notwithstanding the preceding paragraphs of this Section1.2(g), the term “Committee” as used in this Planshall mean the entire Board before the time a Committee has been established by the Board and with respect to any proposed grant of an Incentive Award for an Outside Director. In such cases, the Board shall have all the powers and responsibilities of the Committee hereunder, andany actions as to such Incentive Award may be acted upon only by the Board (unless itotherwise designates in its discretion). When the Board exercises its authority to act in the capacity as the Committee hereunder with respect to an Incentive Award for an Outside Director, it shall so designate with respect to any action that it undertakes in its capacity asthe Committee. (h)Common Stock. The common stock of the Company, $.001 par value per share, and any class of common stock into which such common shares may hereafter be converted, reclassified or recapitalized. (i)Company. Gallery Management Holding Corp., a corporation organizedunder the laws of the State of Colorado, and any successor in interest thereto. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 3 - (j)Consultant. An independent agent, consultant, attorney, an individual who has agreed to become an Employee within the next six (6) months, or any other individual who is not an Outside Director or employee of the Company (or any Parent or Subsidiary) and who, in the opinion of the Committee, (i) is in a position to contribute to the growth or financial success of theCompany (or any Parent or Subsidiary), (ii)is a natural person and (iii)provides bona fide services to the Company (or any Parent or Subsidiary), which services are not in connection with the offer or sale of securities in a capital raising transaction, and do not directly or indirectly promote or maintain a market for the Company’s securities. (k)Change in Control. Any of the events described in and subject to Section6.7. (l)Covered Employee. A named executive officer who is one of the group of covered employees, as defined in Section 162(m) of the Code and Treasury Regulation §1.162-27(c) (or its successor), during any such period that the Company is a Publicly Held Corporation. (m)Deferred Stock. Shares of Common Stock to be issued or transferred to a Grantee under an Other Stock-Based Award granted pursuant to Section5 at the end of a specified deferral period, as set forth in the Incentive Agreement pertaining thereto. (n)Disability. As determined by the Committee in its discretion exercised in good faith, a physical or mental condition of the Employee that would entitle him to paymentof disability income payments under the Company’s long term disability insurancepolicy or plan for employees, as then effective, if any; or in the event that the Grantee is not covered, for whatever reason, under the Company’s long-term disability insurance policy or plan, “Disability” means a permanent and total disability as defined in Section22(e)(3) of the Code. A determination of Disability may be made by a physician selected or approved by the Committee and, in this respect, the Grantee shall submit to any reasonable examination by such physician upon request. (o)Employee. Any employee of the Company (or any Parent or Subsidiary) within the meaning of Section 3401(c) of the Code who, in the opinion of the Committee, is in a position to contribute to the growth, development or financialsuccess of the Company (or any Parent or Subsidiary), including, without limitation, officers who are members of the Board. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 4 - (p)Employment. Employment by the Company (or any Parent or Subsidiary), or by any corporation issuing or assuming an Incentive Award in any transaction described in Section 424(a) of the Code, or by a parent corporation or a subsidiary corporation of suchcorporation issuing or assuming such Incentive Award, as the parent-subsidiary relationship shall be determined at the time of the corporate action described in Section 424(a) of the Code. In this regard, neither the transfer of a Grantee from Employment by theCompany to Employment by any Parent or Subsidiary, nor the transfer of a Grantee fromEmployment by any Parent or Subsidiary to Employment by the Company, shall be deemed to be a termination of Employment of the Grantee. Moreover, the Employment of a Grantee shall not be deemed to have been terminated because of an approved leave of absence from active Employment on account of temporary illness, authorized vacation or granted for reasons of professional advancement, education, health, government service, or military leave, or during any period required to be treated as a leave of absence by virtue of any applicable statute, Company personnel policy or agreement. Whether an authorized leave of absence shall constitute termination of Employment hereunder shall be determined by the Committee in its discretion. Unless otherwise provided in the Incentive Agreement, the term “Employment” forpurposes of this Plan is also defined to include (i)compensatory or advisory servicesperformed by a Consultant for the Company (or any Parent or Subsidiary) and (ii)membership on the Board by an Outside Director. Notwithstanding the foregoing, with respect to an Incentive Award that is deferred compensation subject to Code Section409A a termination of Employment shall be determined by the Committee under the “separation from service” requirements under Code Section409A. (q)Exchange Act. The Securities Exchange Act of 1934, as amended. (r)Fair Market Value. If the Company is not a Publicly Held Corporation at the time a determination of the Fair Market Value of the Common Stock is required to be made hereunder, the determination of Fair Market Value for purposes of this Plan shall be made by the Committee in its discretion exercised in good faith, and to the extent any Incentive Award is intended to be exempt from Code Section409A, consistent with Code Section409A as it shall determine. In this respect, the Committee may rely on such financial data, appraisals, valuations, experts, and other sources as, in its sole and absolute discretion, it deems advisable under the circumstances. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 5 - If the Company is a Publicly Held Corporation, the Fair Market Value of one share of Common Stock on the date in question is deemed to be (i)the closing sales price on the immediately preceding business day of a share of Common Stock as reported on the New York Stock Exchange or other principal securities exchange on which Shares are then listed or admitted to trading, or (ii)the closing sales price for a Share on the date of grant as quoted on the National Association of Securities Dealers Automated Quotation System (“NASDAQ”), (iii)if not quoted on NASDAQ, the average of the closing bid and asked prices for a Share as quoted by the National Quotation Bureau’s “Pink Sheets” or the Financial Industry Regulatory Authority, Inc.’s OTC Bulletin Board System, or (iv)any other method permitted by Code Section409A as determined by the Committee in its discretion and consistently applied. If there was no public trade of Common Stock on the date in question, Fair Market Value shall be determined by reference to the last preceding date on which such a trade was so reported. (s)Grantee. Any Employee, Consultant or Outside Director who is granted an Incentive Award under this Plan. (t)Immediate Family. With respect to a Grantee, the Grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including adoptive relationships. (u)Incentive Award. A grant of an award under this Plan to a Grantee, including any Nonstatutory Stock Option, Incentive Stock Option, Reload Option, Stock Appreciation Right, Restricted Stock Award, Performance Unit, Performance Share, or Other Stock-Based Award, as well as any Supplemental Payment. (v)Incentive Agreement. The written agreement entered into between the Company and the Grantee setting forth the terms and conditions pursuant to which an Incentive Award is granted under this Plan, as such agreement is further defined in Section6.1(a). (w)Incentive Stock Option or ISO. A Stock Option granted by the Committee to an Employee under Section2 that is designated by the Committee as an Incentive Stock Option and intended to qualify as an Incentive Stock Option under Section422 of the Code. (x)Independent SAR. A Stock Appreciation Right described in Section 2.5. (y)Insider. If the Company is a Publicly Held Corporation, an individual who is, on the relevant date, an officer, director or ten percent (10%) beneficial owner of any class of the Company’s equity securities that is registered pursuant to Section12 of the Exchange Act, all as defined under Section16 of the Exchange Act. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 6 - (z)Nonstatutory Stock Option. A Stock Option granted by the Committee to a Grantee under Section2 that is not designated by the Committee as an Incentive Stock Option. (aa)Option Price. The exercise price at which a Share may be purchased by the Grantee of a Stock Option. (bb)Other Stock-Based Award. An award granted by the Committee to a Grantee under Section5.1 that is valued in whole or in part by reference to, or is otherwise based on, Common Stock and payable in Common Stock, cash or other consideration. (cc)Outside Director. A member of the Board who is not, at the time of grant of an Incentive Award, an employee of the Company or any Parent or Subsidiary within the meaning of 16b-3 under the Exchange Act. (dd)Parent. Any corporation (whether now or hereafter existing) that constitutes a “parent” of the Company, as defined in Section 424(e) of the Code. (ee)Performance-Based Exception. The performance-based exception from the tax deductibility limitations of Section 162(m) of the Code, as prescribed in Code § 162(m) and Treasury Regulation § 1.162-27(e) (or its successor), which is applicable during such period that the Company is a Publicly Held Corporation. (ff)Performance Period. A period of time determined by the Committee over which performance is measured for the purpose of determining a Grantee’s right to and the payment value of any Performance Unit, Performance Share or Other Stock-Based Award. (gg)Performance Share or Performance Unit. An Incentive Award representing a contingent right to receive cash or shares of Common Stock (which may be Restricted Stock) at the end ofa Performance Period and that, in the case of Performance Shares, is denominated in Common Stock, and, in the case of Performance Units, is denominated in cash values. (hh)Plan. The Gallery Management Holding Corp. 2012 Stock Incentive Plan as set forth herein and as it may be amended from time to time. (ii)Publicly Held Corporation. A corporation issuing any class of common equity securities required to be registered under Section12 of the Exchange Act and listed on a nationally recognized stock exchange or automated quotation system; provided, however, that the Over The Counter Bulletin Board shall not be considered a nationally recognized stock exchange. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 7 - (jj)Restricted Stock. Shares of Common Stock issued or transferred to a Grantee pursuant to Section3. (kk)Restricted Stock Award. An authorization by the Committee to issue or transfer Restricted Stock to a Grantee. (ll)Restriction Period. The period of time determined by the Committee and set forth in the Incentive Agreement during which the transfer of Restricted Stock by the Grantee is restricted. (mm) Retirement. The voluntary termination of Employment from the Company or any Parent or Subsidiary constituting retirement for age on any date after the Employee attains the normal retirement age of 65years, or such other age as may be designated by the Committee in the Employee’s Incentive Agreement. (nn) Share. A share of the Common Stock of the Company. (oo) Share Pool. The number of shares authorized for issuance under Section1.4, as adjusted for awards and payouts under Section1.5 and as adjusted for changes in corporate capitalization under Section6.5. (pp) Spread. The difference between the exercise price per Share specified in any Independent SAR grant and the Fair Market Value of a Share on the date of exercise of the Independent SAR. (qq) Stock Appreciation Right or SAR. A Tandem SAR described in Section2.4 or an Independent SAR described in Section2.5. (rr) Stock Option or Option. Pursuant to Section2, (i)an Incentive Stock Option granted to an Employee or (ii)a Nonstatutory Stock Option granted to an Employee, Consultant or Outside Director, whereunder such option the Grantee has the right to purchase Shares of Common Stock. In accordance with Section422 of the Code, only an Employee may be granted an Incentive Stock Option. (ss) Subsidiary. Any corporation (whether now or hereafter existing) that constitutes a “subsidiary” of the Company, as defined in Section 424(f) of the Code. (tt) Supplemental Payment. Any amount, as described in Sections2.7, 3.4 and/or 4.2, that is dedicated to payment of income taxes that are payable by the Grantee resulting from an Incentive Award. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 8 - (uu) Tandem SAR. A Stock Appreciation Right that is granted in connection with a related Stock Option pursuant to Section2.4, the exercise of which shall require forfeiture of the right to purchase a Share under the related Stock Option (and when a Share is purchased under the Stock Option, the Tandem SAR shall similarly be canceled). 1.3 Plan Administration (a) Authority of the Committee. Except as may be limited by law and subject to the provisions herein, the Committee shall have full power to (i)select Grantees who shall participate in this Plan; (ii)determine the sizes, duration and types of Incentive Awards; (iii)determine the terms and conditions of Incentive Awards and Incentive Agreements; (iv)determine whether any Shares subject to Incentive Awards will be subject to any restrictions on transfer; (v)construe and interpret this Plan and any Incentive Agreement or other agreement entered into under this Plan; and (vi)establish, amend, or waive rules for this Plan’s administration. Further, the Committee shall make all other determinations that may be necessary or advisable for the administration of this Plan, including, without limitation, correcting any defect, supplying any omission or reconciling any inconsistency in this Plan or Incentive Agreement. The determination of the Committee shall be final and binding on all persons. (b) Meetings. The Committee shall designate a chairman from among its members who shall preside at all of its meetings, and shall designate a secretary, without regard to whether that person is a member of the Committee, who shall keep the minutes of the proceedings and all records, documents, and data pertaining to its administration of this Plan. Meetings shall be held at such times and places as shall be determined by the Committee and the Committee may hold telephonic meetings. The Committee may take any action otherwise proper under this Plan by the affirmative vote, taken with or without a meeting, of a majority of its members. The Committee may authorize any one or more of their members or any officer of the Company to execute and deliver documents on behalf of the Committee. (c) Decisions Binding. All determinations and decisions made by the Committee shall be made in its discretion pursuant to the provisions of this Plan, and shall be final, conclusive and binding on all persons, including the Company, its shareholders, Employees, Grantees and their estates and beneficiaries. The Committee’s decisions and determinations with respect to any Incentive Award need not be uniform and may be made selectively among Incentive Awards and Grantees, whether or not such Incentive Awards are similar or such Grantees are similarly situated. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 9 - (d) Modification of Outstanding Incentive Awards. Subject to the shareholder approval requirements of Section7.7 if applicable, the Committee may, in its discretion, provide for the extension of the exercisability of an Incentive Award, accelerate the vesting or exercisability of an Incentive Award, eliminate or make less restrictive any restrictions contained in an Incentive Award, waive any restriction or other provisions of an Incentive Award, or otherwise amend or modify an Incentive Award in any manner that is either (i)not adverse to the Grantee to whom such Incentive Award was granted or (ii)consented to by such Grantee. With respect to an Incentive Award that is an incentive stock option (as described in Section422 of the Code), no adjustment to such option shall be made to the extent constituting a “modification” within the meaning of Section424(h)(3) of the Code unless otherwise agreed to by the optionee in writing. (e) Delegation of Authority. The Committee may delegate to designated officers or other employees of the Company any of its duties and authority under this Plan pursuant to such conditions or limitations as the Committee may establish from time to time; provided, however, that the Committee may not delegate to any person the authority to (i)grant Incentive Awards, or (ii), if the Company is a Publicly Held Corporation, take any action that would contravene the requirements of Rule16b-3 under the Exchange Act or the Performance-Based Exception under Section 162(m) of the Code. (f) Expenses of Committee. The Committee may employ legal counsel, including, without limitation, independent legal counsel and counsel regularly employed by the Company, and other agents as the Committee may deem appropriate for the administration of this Plan. The Committee may rely upon any opinion or computation received from any such counsel or agent. All expenses incurred by the Committee in interpreting and administering this Plan, including, without limitation, meeting expenses and professional fees, shall be paid by the Company. (g) Surrender of Previous Incentive Awards. The Committee may, in its absolute discretion, grant Incentive Awards to Grantees on the condition that such Grantees surrender to the Committee for cancellation such other Incentive Awards (including, without limitation, Incentive Awards with higher exercise prices) as the Committee directs. Incentive Awards granted on the condition precedent of surrender of outstanding Incentive Awards shall not count against the limits set forth in Section1.4 until such time as such previous Incentive Awards are surrendered and cancelled. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 10 - (h) Indemnification. Each person who is or was a member of the Committee, or of the Board, shall be indemnified by the Company against and from any damage, loss, liability, cost and expense that may be imposed upon or reasonably incurred by him in connection with or resulting from any claim, action, suit, or proceeding to which he may be a party or in which he may be involved by reason of any action taken or failure to act under this Plan (including such indemnification for a person’s own, sole, concurrent or joint negligence or strict liability), except for any such act or omission constituting willful misconduct or gross negligence. Such person shall be indemnified by the Company for all amounts paid by him in settlement thereof, with the Company’s approval, or paid by him in satisfaction of any judgment in any such action, suit, or proceeding against him, provided he shall give the Company an opportunity, at its own expense, to handle and defend the same before he undertakes to handle and defend it on his own behalf. The foregoing right of indemnification shall not be exclusive of any other rights of indemnification to which such persons may be entitled under the Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the Company may have to indemnify them or hold them harmless. 1.4 Shares of Common Stock Available for Incentive Awards Subject to adjustment under Section6.5, there shall be available for Incentive Awards that are granted wholly or partly in Common Stock (including rights or Stock Options that may be exercised for or settled in Common Stock) Ten Million (10,000,000) Shares of Common Stock. The Committee may from time to time adopt and observe such procedures concerning the counting of Shares against this Plan maximum as it may deem appropriate. During any period that the Company is a Publicly Held Corporation, the following rules shall apply to grants of Incentive Awards: (a) The maximum aggregate cash payout (including SARs, Performance Units and Performance Shares paid out in cash, or Other Stock-Based Awards paid out in cash) with respect to Incentive Awards granted in any calendar year that may be made to any individual Employee shall be one million dollars ($1,000,000). (b) With respect to any Stock Option or Stock Appreciation Right granted to an Employee that is canceled or repriced, the number of Shares subject to such Stock Option or Stock Appreciation Right shall continue to count against the maximum number of Shares that may be the subject of Stock Options or Stock Appreciation Rights granted to such Employee to the extent required by and in accordance with Section 162(m) of the Code. (c) The limitations of subsections (a), (b)and (c)above shall be construed and administered so as to comply with the Performance-Based Exception. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 11 - 1.5 Share Pool Adjustments for Awards and Payouts The following Incentive Awards and payouts shall reduce, on a one Share for one Share basis, the number of Shares authorized for issuance under the Share Pool: (a)Stock Option; (b) SAR (except a Tandem SAR); (c) Restricted Stock; (d) A payout of a Performance Share in Shares; (e) A payout of a Performance Unit in Shares; and (f) A payout of an Other Stock-Based Award in Shares. The following transactions shall restore, on a one Share for one Share basis, the number of Shares authorized for issuance under the Share Pool: (a) A Payout of a SAR, Tandem SAR, Restricted Stock Award, or Other Stock-Based Award in the form of cash; (b) A cancellation, termination, expiration, forfeiture, or lapse for any reason (with the exception of the termination of a Tandem SAR upon exercise of the related Stock Option, or the termination of a related Stock Option upon exercise of the corresponding Tandem SAR) of any Shares subject to an Incentive Award; (c) Payment of an Option Price with previously acquired Shares; provided, however, that the Share Pool shall not be increased by the number of Shares withheld (which otherwise would be acquired upon the exercise) as payment of the Option Price or for tax withholding; and (d) Payment or the withholding of Shares for taxes or the purchase price for Shares under a Restricted Stock Award. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 12 - 1.6 Common Stock Available The Common Stock available for issuance or transfer under this Plan shall be made available from Shares now or hereafter (a)held in the treasury of the Company, (b)authorized but unissued shares or (c)shares to be purchased or acquired by the Company. No fractional shares shall be issued under this Plan; payment for fractional shares shall be made in cash. 1.7 Participation (a)Eligibility. The Committee shall from time to time designate those Employees, Consultants and/or Outside Directors, if any, to be granted Incentive Awards under this Plan, the type of Incentive Awards granted, the number of Shares, Stock Options, rights or units, as the case may be, which shall be granted to each such person, and any other terms or conditions relating to the Incentive Awards as it may deem appropriate to the extent consistent with the provisions of this Plan. A Grantee who has been granted an Incentive Award may, if otherwise eligible, be granted additional Incentive Awards at any time. With respect to Nonstatutory Stock Options or SARs intended to be excluded from the requirements of Code Section409A, Incentive Awards of Nonstatutory Stock Options or SARs may only be made to Grantees if the Incentive Award would be for “service recipient stock” within the meaning of Code Section409A, as determined by the Committee. (b) Incentive Stock Option Eligibility. No Consultant or Outside Director shall be eligible for the grant of any Incentive Stock Option. In addition, no Employee shall be eligible for the grant of any Incentive Stock Option who owns or would own immediately before the grant of such Incentive Stock Option, directly or indirectly, stock possessing more than ten percent (10%) of the total combined voting power of all classes of stock of the Company, or any Parent or Subsidiary. This restriction does not apply if, at the time such Incentive Stock Option is granted, the Incentive Stock Option exercise price is at least one hundred ten percent (110%) of the Fair Market Value on the date of grant and the Incentive Stock Option by its terms is not exercisable after the expiration of five (5) years from the date of grant. For the purpose of the immediately preceding sentence, the attribution rules of Section 424(d) of the Code shall apply for the purpose of determining an Employee’s percentage ownership in the Company or any Parent or Subsidiary. This paragraph shall be construed consistent with the requirements of Section422 of the Code. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 13 - 1.8 Types of Incentive Awards The types of Incentive Awards under this Plan are Stock Options, Stock Appreciation Rights and Supplemental Payments as described in Section2, Restricted Stock and Supplemental Payments as described in Section3, Performance Units, Performance Shares and Supplemental Payments as described in Section4, Other Stock-Based Awards and Supplemental Payments as described in Section5, or any combination of the foregoing. 1.9 Other Compensation Programs The existence and terms of this Plan shall not limit the authority of the Board or the Company or any Company affiliate in compensating directors, Outside Directors, Employees or Consultants of the Company, in such other forms and amounts, including compensation pursuant to any other plans or programs (including, without limitation, bonus programs) as may be currently in effect or adopted in the future, as it may determine from time to time. 1.10 Repricing Prohibited Except in connection with a corporate transaction involving the Company (including, without limitation, any stock dividend, stock split, extraordinary cash dividend, recapitalization, reorganization, merger, consolidation, split-up, spin-off, combination or exchange of shares), the terms of outstanding Incentive Awards may not be amended to reduce the exercise price of outstanding Options or SARs or cancel outstanding Options or SARS in exchange for cash, other Incentive Awards or Options or SARs with an exercise price that is less than the exercise price of the original Options or SARs without shareholder approval. SECTION 2 STOCK OPTIONS AND STOCK APPRECIATION RIGHTS 2.1 Grant of Stock Options The Committee is authorized to grant (a)Nonstatutory Stock Options to Employees, Consultants and/or Outside Directors and (b)Incentive Stock Options to Employees only, in accordance with the terms and conditions of this Plan, and with such additional terms and conditions, not inconsistent with this Plan, as the Committee shall determine in its discretion. Successive grants may be made to the same Grantee whether or not any Stock Option previously granted to such person remains unexercised. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 14 - 2.2 Stock Option Terms (a)Written Agreement. Each grant of a Stock Option shall be evidenced by a written Incentive Agreement. Among its other provisions, each Incentive Agreement shall set forth the extent to which the Grantee shall have the right to exercise the Stock Option following termination of the Grantee’s Employment. Such provisions shall be determined in the discretion of the Committee, shall be included in the Grantee’s Incentive Agreement, need not be uniform among all Stock Options issued pursuant to this Plan. (b)Number of Shares. Each Stock Option shall specify the number of Shares of Common Stock to which it pertains. (c)Exercise Price. The exercise price per Share of Common Stock under each Stock Option shall be determined by the Committee; provided, however, that such exercise price shall not be less than one hundred percent (100%) of the Fair Market Value per Share on the date the Stock Option is granted (one hundred percent (110%) in the case of an Incentive Stock Option for ten percent (10%) or greater shareholders pursuant to Section1.7(b)). Each Stock Option shall specify the method of exercise that shall be consistent with the requirements of Section 2.3(a). (d)Term. In the Incentive Agreement, the Committee shall fix the term of each Stock Option (which shall be not more than ten (10)years from the date of grant for ISO or SAR grants; five (5)years for ISO grants to ten percent (10%) or greater shareholders pursuant to Section1.7(b)). In the event no term is fixed, such term shall be ten (10)years from the date of grant. (e)Exercise. The Committee shall determine the time or times at which a Stock Option may be exercised in whole or in part. Each Stock Option may specify the required period of continuous Employment and/or the performance objectives to be achieved before the Stock Option or portion thereof will become exercisable. Each Stock Option, the exercise of which, or the timing of the exercise of which, is dependent, in whole or in part, on the achievement of designated performance objectives, may specify a minimum level of achievement in respect of the specified performance objectives below which no Stock Options will be exercisable and a method for determining the number of Stock Options that will be exercisable if performance is at or above such minimum but short of full achievement of the performance objectives. All such terms and conditions shall be set forth in the Incentive Agreement. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 15 - (f)$100,000 Annual Limit on Incentive Stock Options. Notwithstanding any contrary provision in this Plan, to the extent that the aggregate Fair Market Value (determined as of the time the Incentive Stock Option is granted) of the Shares of Common Stock with respect to which Incentive Stock Options are exercisable for the first time by any Grantee during any single calendar year (under this Plan and any other stock option plans of the Company and its Subsidiaries or Parent) exceeds the sum of $100,000, such Incentive Stock Option shall be treated as a Nonstatutory Stock Option to the extent in excess of the $100,000 limit, and not an Incentive Stock Option, but all other terms and provisions of such Stock Option shall remain unchanged. This paragraph shall be applied by taking Incentive Stock Options into account in the order in which they were granted and shall be construed in accordance with Section 422(d) of the Code. In the absence of such regulations or other authority, or if such regulations or other authority require or permit a designation of the Options that shall cease to constitute Incentive Stock Options, then such Incentive Stock Options, only to the extent of such excess, shall automatically be deemed to be Nonstatutory Stock Options but all other terms and conditions of such Incentive Stock Options, and the corresponding Incentive Agreement, shall remain unchanged. 2.3 Stock Option Exercises (a)Method of Exercise and Payment. Stock Options shall be exercised by the delivery of a signed written notice of exercise to the Company as of a date set by the Company in advance of the effective date of the proposed exercise. The notice shall set forth the number of Shares with respect to which the Option is to be exercised, accompanied by full payment for the Shares. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 16 - The Option Price upon exercise of any Stock Option shall be payable to the Company in full either: (i)in cash or its equivalent or (ii)subject to prior approval by the Committee in its discretion, by tendering previously acquired Shares having an aggregate Fair Market Value at the time of exercise equal to the Option Price (provided that the Shares that are tendered must have been held by the Grantee for at least six (6)months before their tender to satisfy the Option Price), or (iii)subject to prior approval by the Committee in its discretion, by withholding Shares that otherwise would be acquired on exercise having an aggregate Fair Market Value at the time of exercise equal to the total Option Price, or (iv)subject to prior approval by the Committee in its discretion, by a combination of (i), (ii), and (iii)above. Any payment in Shares shall be effected by the surrender of such Shares to the Company in good form for transfer and shall be valued at their Fair Market Value on the date when the Stock Option is exercised. Unless otherwise permitted by the Committee in its discretion, the Grantee shall not surrender, or attest to the ownership of, Shares in payment of the Option Price if such action would cause the Company to recognize compensation expense (or additional compensation expense) with respect to the Stock Option for financial reporting purposes. In no event will the Committee allow the Option Price to be paid with a form of consideration, including, without limitation, a loan to an Employee, if such form of consideration would violate the Sarbanes-Oxley Act of 2002 as determined by the Committee in its discretion. The Committee, in its discretion, also may allow the Option Price to be paid with such other consideration as shall constitute lawful consideration for the issuance of Shares (including, without limitation, effecting a “cashless exercise” with a broker of the Option), subject to applicable securities law restrictions and tax withholdings, or by any other means that the Committee determines to be consistent with this Plan’s purpose and applicable law. A “cashless exercise” of an Option is a procedure by which a broker provides the funds to the Grantee to effect an Option exercise, to the extent consented to by the Committee in its discretion. At the direction of the Grantee, the broker will either (i)sell all of the Shares received when the Option is exercised and pay the Grantee the proceeds of the sale (minus the Option Price, withholding taxes and any fees due to the broker) or (ii)sell enough of the Shares received upon exercise of the Option to cover the Option Price, withholding taxes and any fees due the broker and deliver to the Grantee (either directly or through the Company) a stock certificate for the remaining Shares. Dispositions to a broker effecting a cashless exercise are not exempt under Section16 of the Exchange Act (if the Company is a Publicly Held Corporation). Gallery Management Holding Corp. 2012 Stock Incentive Plan - 17 - The Committee, in its discretion, also may allow an Option to be exercised by a broker-dealer acting on behalf of the Grantee if (i)the broker-dealer has received from the Grantee a duly endorsed Incentive Agreement evidencing such Option and instructions signed by the Grantee requesting the Company to deliver the shares of Common Stock subject to such Option to the broker-dealer on behalf of the Grantee and specifying the account into which such shares should be deposited, (ii)adequate provision has been made with respect to the payment of any withholding taxes due upon such exercise, and (iii)the broker-dealer and the Grantee have otherwise complied with Section220.3(e)(4) of RegulationT, 12CFRPart220 (or its successor). As soon as practicable after receipt of a written notification of exercise and full payment, the Company shall deliver, or cause to be delivered, to or on behalf of the Grantee, in the name of the Grantee or other appropriate recipient, Share certificates for the number of Shares purchased under the Stock Option. Such delivery shall be effected for all purposes when the Company or a stock transfer agent of the Company shall have deposited such certificates in the United States mail, addressed to Grantee or other appropriate recipient. Subject to Section6.2, during the lifetime of a Grantee, each Option granted to him shall be exercisable only by the Grantee (or his legal guardian in the event of his Disability) or by a broker-dealer acting on his behalf pursuant to a cashless exercise under the foregoing provisions of this Section2.3(a). (b) Restrictions on Share Transferability. The Committee may impose such restrictions on any grant of Stock Options or on any Shares acquired pursuant to the exercise of a Stock Option as it may deem advisable, including, without limitation, restrictions under (i)any shareholders’ agreement, buy/sell agreement, right of first refusal agreement, non-competition agreement and any other agreement between the Company and any of its securities holders or employees, (ii)any applicable federal securities laws, (iii)the requirements of any stock exchange or market upon which such Shares are then listed and/or traded or (iv)any blue sky or state securities law applicable to such Shares. Any certificate issued to evidence Shares issued upon the exercise of an Incentive Award may bear such legends and statements as the Committee shall deem advisable to assure compliance with federal and state laws and regulations. Any Grantee or other person exercising an Incentive Award may be required by the Committee to give a written representation that the Incentive Award and the Shares subject to the Incentive Award will be acquired for investment and not with a view to public distribution; provided, however, that the Committee, in its sole discretion, may release any person receiving an Incentive Award from any such representations either before or after the exercise of the Incentive Award. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 18 - (c) Notification of Disqualifying Disposition of Shares from Incentive Stock Options. Notwithstanding any other provision of this Plan, a Grantee who disposes of Shares of Common Stock acquired upon the exercise of an Incentive Stock Option by a sale or exchange either (i)within two (2)years after the date of the grant of the Incentive Stock Option under which the Shares were acquired or (ii)within one (1)year after the transfer of such Shares to him pursuant to exercise, shall promptly notify the Company of such disposition, the amount realized and his adjusted basis in such Shares. (d) Proceeds of Option Exercise. The proceeds received by the Company from the sale of Shares pursuant to Stock Options exercised under this Plan shall be used for general corporate purposes. 2.4 Stock Appreciation Rights in Tandem with Nonstatutory Stock Options (a) Grant. The Committee may, at the time of grant of a Nonstatutory Stock Option, or at any time thereafter during the term of the Nonstatutory Stock Option, grant Stock Appreciation Rights with respect to all or any portion of the Shares of Common Stock covered by such Nonstatutory Stock Option. A Stock Appreciation Right in tandem with a Nonstatutory Stock Option is referred to herein as a “Tandem SAR.” (b) General Provisions. The terms and conditions of each Tandem SAR shall be evidenced by an Incentive Agreement. The Option Price per Share of a Tandem SAR shall be fixed in the Incentive Agreement and shall not be less than one hundred percent (100%) of the Fair Market Value of a Share on the grant date of the Nonstatutory Stock Option to which it relates. (c) Exercise. A Tandem SAR may be exercised at any time the Nonstatutory Stock Option to which it relates is then exercisable, but only to the extent such Nonstatutory Stock Option is exercisable, and shall otherwise be subject to the conditions applicable to such Nonstatutory Stock Option. When a Tandem SAR is exercised, the Nonstatutory Stock Option to which it relates shall terminate to the extent of the number of Shares with respect to which the Tandem SAR is exercised. Similarly, when a Nonstatutory Stock Option is exercised, the Tandem SARs relating to the Shares covered by such Nonstatutory Stock Option exercise shall terminate. Any Tandem SAR that is outstanding on the last day of the term of the related Nonstatutory Stock Option shall be automatically exercised on such date for cash, without the need for any action by the Grantee, to the extent of any Appreciation. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 19 - (d) Settlement. Upon exercise of a Tandem SAR, the holder shall receive, for each Share with respect to which the Tandem SAR is exercised, an amount equal to the Appreciation. The Appreciation shall be payable in cash, Common Stock or a combination of both, as specified in the Incentive Agreement (or in the discretion of the Committee if not so specified). The Appreciation shall be paid within thirty (30) calendar days of the exercise of the Tandem SAR. The number of Shares of Common Stock that shall be issuable upon exercise of a Tandem SAR shall be determined by dividing (1)by (2), where (1)is the number of Shares as to which the Tandem SAR is exercised multiplied by the Appreciation in such shares and (2)is the Fair Market Value of a Share on the exercise date. 2.5 Stock Appreciation Rights Independent of Nonstatutory Stock Options (a) Grant. The Committee may grant Stock Appreciation Rights independent of Nonstatutory Stock Options (“Independent SARs”). (b) General Provisions. The terms and conditions of each Independent SAR shall be evidenced by an Incentive Agreement. The exercise price per share of Common Stock shall be not less than one hundred percent (100%) of the Fair Market Value of a Share of Common Stock on the date of grant of the Independent SAR. The term of an Independent SAR shall be determined by the Committee. (c) Exercise. Independent SARs shall be exercisable at such time and subject to such terms and conditions as the Committee shall specify in the Incentive Agreement for the Independent SAR grant. (d) Settlement. Upon exercise of an Independent SAR, the holder shall receive, for each Share specified in the Independent SAR grant, an amount equal to the Spread. The Spread shall be payable in cash, Common Stock or a combination of both, in the discretion of the Committee or as specified in the Incentive Agreement. The Spread shall be paid within thirty (30) calendar days of the exercise of the Independent SAR. The number of Shares of Common Stock that shall be issuable upon exercise of an Independent SAR shall be determined by dividing (1)by (2), where (1)is the number of Shares as to which the Independent SAR is exercised multiplied by the Spread in such Shares and (2)is the Fair Market Value of a Share on the exercise date. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 20 - 2.6 Reload Options At the discretion of the Committee, the Grantee may be granted under an Incentive Agreement replacement Stock Options under this Plan that permit the Grantee to purchase an additional number of Shares equal to the number of previously owned Shares surrendered by the Grantee to pay for all or a portion of the Option Price upon exercise of his Stock Options. The terms and conditions of such replacement Stock Options shall be set forth in the Incentive Agreement. 2.7 Supplemental Payment on Exercise of Nonstatutory Stock Options or Stock Appreciation Rights The Committee, either at the time of grant or as of the time of exercise of any Nonstatutory Stock Option or Stock Appreciation Right, may provide in the Incentive Agreement for a Supplemental Payment by the Company to the Grantee with respect to the exercise of any Nonstatutory Stock Option or Stock Appreciation Right. The Supplemental Payment shall be in the amount specified by the Committee, which amount shall not exceed the amount necessary to pay the federal and state income tax payable with respect to both the exercise of the Nonstatutory Stock Option and/or Stock Appreciation Right and the receipt of the Supplemental Payment, assuming the holder is taxed at either the maximum effective income tax rate applicable thereto or at a lower tax rate as deemed appropriate by the Committee. The Committee shall have the discretion to grant Supplemental Payments that are payable solely in cash or Supplemental Payments that are payable in cash, Common Stock or a combination of both, as determined by the Committee at the time of payment. SECTION 3 RESTRICTED STOCK 3.1 Award of Restricted Stock (a)Grant. In consideration of the performance of Employment by any Grantee who is an Employee, Consultant or Outside Director, Shares of Restricted Stock may be awarded under this Plan by the Committee with such restrictions during the Restriction Period as the Committee may designate in its discretion, any of which restrictions may differ with respect to each particular Grantee. Restricted Stock shall be awarded for no additional consideration or such additional consideration as the Committee may determine, which consideration may be less than, equal to or more than the Fair Market Value of the shares of Restricted Stock on the grant date. The terms and conditions of each grant of Restricted Stock shall be evidenced by an Incentive Agreement. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 21 - (b)Immediate Transfer Without Immediate Delivery of Restricted Stock. Unless otherwise specified in the Grantee’s Incentive Agreement, each Restricted Stock Award shall constitute an immediate transfer of the record and beneficial ownership of the Shares of Restricted Stock to the Grantee in consideration of the performance of services as an Employee, Consultant or Outside Director, as applicable, entitling such Grantee to all voting and other ownership rights in such Shares. As specified in the Incentive Agreement, a Restricted Stock Award may limit the Grantee’s dividend rights during the Restriction Period in which the shares of Restricted Stock are subject to a “substantial risk of forfeiture” (within the meaning given to such term under Code Section83) and restrictions on transfer. In the Incentive Agreement, the Committee may apply any restrictions to the dividends that the Committee deems appropriate. Without limiting the generality of the preceding sentence, if the grant or vesting of Shares of Restricted Stock granted to a Covered Employee, if applicable, is designed to comply with the requirements of the Performance-Based Exception, the Committee may apply any restrictions it deems appropriate to the payment of dividends declared with respect to such Shares of Restricted Stock, such that the dividends and/or the Shares of Restricted Stock maintain eligibility for the Performance-Based Exception. In the event that any dividend constitutes a derivative security or an equity security pursuant to the rules under Section 16 of the Exchange Act, if applicable, such dividend shall be subject to a vesting period equal to the remaining vesting period of the Shares of Restricted Stock with respect to which the dividend is paid. Shares awarded pursuant to a grant of Restricted Stock may be evidenced in a manner as the Committee shall deem appropriate, including, without limitation, book entry, Shares issued in the name of the Grantee and held, together with a stock power endorsed in blank, by the Committee or Company (or their delegates), or in trust or in escrow pursuant to an agreement satisfactory to the Committee, as determined by the Committee, until such time as the restrictions on transfer have expired or the Committee may provide for the transfer of the Shares of the Restricted Stock to a transfer agent on behalf of the Grantee pursuant to terms as determined by the Committee to maintain the restricted status of the Shares until vested. If the Company issues a stock certificate, registered in the name of the Grantee to whom such Shares of Restricted Stock were granted, evidencing such Shares, the Company shall not cause to be issued such a stock certificate unless it has received a stock power duly endorsed in blank with respect to such Shares. Each such stock certificate shall bear the following legend or any other legend approved by the Company: Gallery Management Holding Corp. 2012 Stock Incentive Plan - 22 - THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE RESTRICTIONS, TERMS AND CONDITIONS (INCLUDING FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE GALLERY MANAGEMENT HOLDING CORP. 2 Such legend shall not be removed from the certificate evidencing such Shares of Restricted Stock until such Shares vest pursuant to the terms of the Incentive Agreement. 3.2 Restrictions (a)Forfeiture of Restricted Stock. Restricted Stock awarded to a Grantee may be subject to the following restrictions until the expiration of the Restriction Period: (i) a restriction that constitutes a “substantial risk of forfeiture” (as defined in Code Section83) or a restriction on transferability; (ii)unless otherwise specified by the Committee in the Incentive Agreement, the Restricted Stock that is subject to restrictions that are not satisfied shall be forfeited and all rights of the Grantee to such Shares shall terminate; and (iii)any other restrictions that the Committee determines in advance are appropriate, including, without limitation, rights of repurchase or first refusal in the Company or provisions subjecting the Restricted Stock to a continuing substantial risk of forfeiture in the hands of any transferee. Any such restrictions shall be set forth in the particular Grantee’s Incentive Agreement. (b)Removal of Restrictions. The Committee, in its discretion, shall have the authority to remove any or all of the restrictions on the Restricted Stock if it determines that, by reason of a change in applicable law or another change in circumstance arising after the grant date of the Restricted Stock, such action is appropriate. 3.3 Lapse of Restrictions Upon the lapse of the forfeiture restrictions as set forth in the Incentive Agreement, the unrestricted Shares shall be evidenced in such manner as determined by the Committee and shall be issued to the Grantee promptly after the restrictions have lapsed in a manner as determined by the Committee in its sole discretion. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 23 - 3.4 Supplemental Payment on Vesting of Restricted Stock The Committee, either at the time of grant or vesting of Restricted Stock, may provide for a Supplemental Payment by the Company to the holder in an amount specified by the Committee, which amount shall not exceed the amount necessary to pay the federal and state income tax payable with respect to both the vesting of the Restricted Stock and receipt of the Supplemental Payment, assuming the Grantee is taxed at either the maximum effective income tax rate applicable thereto or at a lower tax rate as deemed appropriate by the Committee. The Committee shall have the discretion to grant Supplemental Payments that are payable solely in cash or Supplemental Payments that are payable in cash, Common Stock or a combination of both, as determined by the Committee at the time of payment. SECTION 4 PERFORMANCE UNITS AND PERFORMANCE SHARES 4.1 Performance Based Awards (a)Grant. The Committee is authorized to grant Performance Units and Performance Shares to selected Grantees who are Employees, Outside Directors or Consultants. Each grant of Performance Units and/or Performance Shares shall be evidenced by an Incentive Agreement in such amounts and upon such terms as shall be determined by the Committee. The Committee may make grants of Performance Units or Performance Shares in such a manner that more than one Performance Period is in progress concurrently. For each Performance Period, the Committee shall establish the number of Performance Units or Performance Shares and their contingent values that may vary depending on the degree to which performance criteria established by the Committee are met. (b) Performance Criteria. The Committee may establish performance goals applicable to Performance Shares or Performance Units based on criteria in one or more of the following categories: (i)performance of the Company as a whole, (ii)performance of a segment of the Company’s business and (iii)individual performance. Performance criteria for the Company shall relate to the achievement of predetermined financial objectives for the Company and its Subsidiaries on a consolidated basis. Performance criteria for a segment of the Company’s business shall relate to the achievement of financial and operating objectives of the segment for which the Grantee is accountable. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 24 - Examples of performance criteria shall include one or more of the following pre-tax or after-tax profit levels, including: earnings per share, earnings before interest and taxes, earnings before interest, taxes, depreciation and amortization, net operating profits after tax and net income; total shareholder return; return on assets, equity, capital or investment; cash flow and cash flow return on investment; economic value added and economic profit; growth in earnings per share; levels of operating expense, maintenance expenses or measures of customer satisfaction and customer service as determined from time to time including the relative improvement therein; stock price performance, sales, costs, production volumes or reserves added. Individual performance criteria shall relate to a Grantee’s overall performance, taking into account, among other measures of performance, the attainment of individual goals and objectives. The performance criteria may differ among Grantees. The performance criteria need not be based on an increase or positive result and may include for example, maintaining the status quo or limiting economic loss. At the beginning of each Performance Period, the Committee shall (i)establish for such Performance Period specific financial or non-financial performance objectives that the Committee believes are relevant to the Company’s business objectives; (ii)determine the value of a Performance Unit or the number of Shares under a Performance Share grant relative to performance objectives; and (iii)notify each Grantee in writing of the established performance objectives and, if applicable, the minimum, target and maximum value of Performance Units or Performance Shares for such Performance Period. (c) Modification. If an Incentive Award is intended to meet the Performance Based Exception, the performance criteria shall preclude discretion to increase the amount of compensation payable upon attainment of the goal or other modification of the criteria except as permitted under Code Section162(m). (d) Payment. The basis for payment of Performance Units or Performance Shares for a given Performance Period shall be the achievement of those performance objectives determined by the Committee at the beginning of the Performance Period as specified in the Grantee’s Incentive Agreement. If minimum performance is not achieved for a Performance Period, no payment shall be made and all contingent rights shall cease. If minimum performance is achieved or exceeded, the value of a Performance Unit or Performance Share may be based on the degree to which actual performance exceeded the preestablished minimum performance standards. The amount of payment shall be determined by multiplying the number of Performance Units or Performance Shares granted at the beginning of the Performance Period times the final Performance Unit or Performance Share value. Payments shall be made, in the discretion of the Committee as specified in the Incentive Agreement, solely in cash or Common Stock, or a combination of cash and Common Stock, following the close of the applicable Performance Period. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 25 - (e) Special Rule for Covered Employees. No later than the ninetieth (90th) day following the beginning of a Performance Period (or twenty-five percent (25%) of the Performance Period) the Committee shall establish performance criteria as described in Section4.1 applicable to Performance Shares or Performance Units awarded to Employees in such a manner as shall permit payments with respect thereto to qualify for the Performance-Based Exception, if applicable. If a Performance Unit or Performance Share granted to an Employee is intended to comply with the Performance-Based Exception, the Committee in establishing performance goals shall comply with Treasury Regulation § l.162-27(e)(2) (or its successor). As soon as practicable following the Company’s determination of the Company’s financial results for any Performance Period, the Committee shall certify in writing: (i)whether the Company achieved its minimum performance for the objectives for the Performance Period, (ii)the extent to which the Company achieved its performance objectives for the Performance Period, (iii)any other terms that are material to the grant of Performance Awards and (iv) the calculation of the payments, if any, to be paid to each Grantee for the Performance Period. 4.2 Supplemental Payment on Vesting of Performance Units or Performance Shares The Committee, either at the time of grant or at the time of vesting of Performance Units or Performance Shares, may provide for a Supplemental Payment by the Company to the Grantee in an amount specified by the Committee, which amount shall not exceed the amount necessary to pay the federal and state income tax payable with respect to both the vesting of such Performance Units or Performance Shares and receipt of the Supplemental Payment, assuming the Grantee is taxed at either the maximum effective income tax rate applicable thereto or at a lower tax rate as deemed appropriate by the Committee. The Committee shall have the discretion to grant Supplemental Payments that are payable in cash, Common Stock or a combination of both, as determined by the Committee at the time of payment. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 26 - SECTION 5 OTHER STOCK-BASED AWARDS 5.1 Grant of Other Stock-Based Awards Other Stock-Based Awards may be awarded by the Committee to selected Grantees that are denominated or payable in, valued in whole or in part by reference to, or otherwise related to, Shares of Common Stock, as deemed by the Committee to be consistent with the purposes of this Plan and the goals of the Company. Other types of Stock-Based Awards include, without limitation, Deferred Stock, purchase rights, Shares of Common Stock awarded that are not subject to any restrictions or conditions, convertible or exchangeable debentures, other rights convertible into Shares, Incentive Awards valued by reference to the value of securities of or the performance of a specified Subsidiary, division or department and settlement in cancellation of rights of any person with a vested interest in any other plan, fund, program or arrangement that is or was sponsored, maintained or participated in by the Company or any Parent or Subsidiary. As is the case with other Incentive Awards, Other Stock-Based Awards may be awarded either alone or in addition to or in tandem with any other Incentive Awards. 5.2 Other Stock-Based Award Terms (a) Written Agreement. The terms and conditions of each grant of an Other Stock-Based Award shall be evidenced by an Incentive Agreement. (b) Purchase Price. Except to the extent that an Other Stock-Based Award is granted in substitution for an outstanding Incentive Award or is delivered upon exercise of a Stock Option, the amount of consideration required to be received by the Company shall be either (i)no consideration other than services actually rendered (in the case of authorized and unissued shares) or to be rendered or (ii)in the case of an Other Stock-Based Award in the nature of a purchase right, consideration (other than services rendered or to be rendered) at least equal to fifty percent (50%) of the Fair Market Value of the Shares covered by such grant on the date of grant (or such percentage higher than fifty percent (50%) that is required by any applicable tax or securities law). To the extent that the Company is a Publicly Held Corporation and that a Stock Appreciation Right is intended to qualify for the Performance-Based Exception or to the extent it is intended to be exempt from Code Section409A, the exercise price per share of Common Stock shall not be less than one hundred percent (100%) of Fair Market Value of a share of Common Stock on the date of the grant of the Stock Appreciation Right. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 27 - (c) Performance Criteria and Other Terms. In its discretion, the Committee may specify such criteria, periods or goals for vesting in Other Stock-Based Awards and payment thereof to the Grantee as it shall determine; and the extent to which such criteria, periods or goals have been met shall be determined by the Committee. All terms and conditions of Other Stock-Based Awards shall be determined by the Committee and set forth in the Incentive Agreement. The Committee also may provide for a Supplemental Payment similar to such payment as described in Section4.2. (d) Payment. Other Stock-Based Awards may be paid in Shares of Common Stock or other consideration related to such Shares, in a single payment or in installments on such dates as determined by the Committee, all as specified in the Incentive Agreement. (e) Dividends. The Grantee of an Other Stock-Based Award may be entitled to receive, currently or on a deferred basis, dividends or dividend equivalents with respect to the number of Shares covered by the Other Stock-Based Award, only if so determined by the Committee and set forth in a separate Incentive Agreement. The Committee also may provide in such Incentive Agreement that such amounts (if any) shall be deemed to have been reinvested in additional Shares of Common Stock. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 28 - SECTION 6 PROVISIONS RELATING TO PLAN PARTICIPATION 6.1 Plan Conditions (a)Incentive Agreement. Each Grantee to whom an Incentive Award is granted shall be required to enter into an Incentive Agreement with the Company, in such a form as is provided by the Committee. The Incentive Agreement shall contain specific terms as determined by the Committee, in its discretion, with respect to the Grantee’s particular Incentive Award. Such terms need not be uniform among all Grantees or any similarly-situated Grantees. The Incentive Agreement may include, without limitation, vesting, forfeiture and other provisions particular to the particular Grantee’s Incentive Award, as well as, for example, provisions to the effect that the Grantee (i)shall not disclose any confidential information acquired during Employment with the Company, (ii) shall abide by all the terms and conditions of this Plan and such other terms and conditions as may be imposed by the Committee, (iii)shall not interfere with the employment or other service of any employee, (iv)shall not compete with the Company or become involved in a conflict of interest with the interests of the Company, (v)shall forfeit an Incentive Award if terminated for Cause, (vi)shall not be permitted to make an election under Section 83(b) of the Code when applicable and (vii)shall be subject to any other agreement between the Grantee and the Company regarding Shares that may be acquired under an Incentive Award, including, without limitation, a shareholders’ agreement, buy-sell agreement or other agreement restricting the transferability of Shares by Grantee. An Incentive Agreement shall include such terms and conditions as are determined by the Committee, in its discretion, to be appropriate with respect to any individual Grantee. The Incentive Agreement shall be signed by the Grantee to whom the Incentive Award is made and by an Authorized Officer. (b)No Right to Employment. Nothing in this Plan or any instrument executed pursuant to this Plan shall create any Employment rights (including, without limitation, rights to continued Employment) in any Grantee or affect the right of the Company to terminate the Employment of any Grantee at any time without regard to the existence of this Plan. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 29 - (c)Securities Requirements. The Company shall be under no obligation to effect the registration pursuant to the Securities Act of 1933 of any Shares of Common Stock to be issued hereunder or to effect similar compliance under any state law. Notwithstanding anything herein to the contrary, the Company shall not be obligated to cause to be issued or delivered any certificates evidencing Shares pursuant to this Plan unless and until the Company is advised by its counsel that the issuance and delivery of such certificates is in compliance with all applicable laws, regulations of governmental authorities and the requirements of any securities exchange on which Shares are traded. The Committee may require, as a condition of the issuance and delivery of certificates evidencing Shares of Common Stock pursuant to the terms hereof, that the recipient of such Shares make such covenants, agreements and representations, and that such certificates bear such legends, as the Committee, in its discretion, deems necessary or desirable. If the Shares issuable on exercise of an Incentive Award are not registered under the Securities Act of 1933, the Company may imprint on the certificate for such Shares the following legend or any other legend that counsel for the Company considers necessary or advisable to comply with the Securities Act of 1933: THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO ANY APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 30 - 6.2 Transferability Incentive Awards granted under this Plan shall not be transferable or assignable other than: (a)by will or the laws of descent and distribution or (b)pursuant to a qualified domestic relations order (as defined by Section 414(p) of the Code, a “QDRO”); provided, however, that Incentive Stock Options may be transferred pursuant to a QDRO only if the Incentive Agreement expressly permits such transfer and provided further, however, that only with respect to Incentive Awards consisting of Nonstatutory Stock Options, the Committee may, in its discretion, authorize all or a portion of the Nonstatutory Stock Options to be granted on terms that permit transfer by the Grantee to (i)the members of the Grantee’s Immediate Family, (ii)a trust or trusts for the exclusive benefit of Immediate Family members, (iii)a partnership in which such Immediate Family members are the only partners or (iv)any other entity owned solely by Immediate Family members; provided that (A)there may be no consideration for any such transfer, (B)the Incentive Agreement pursuant to which such Nonstatutory Stock Options are granted must be approved by the Committee and must expressly provide for transferability in a manner consistent with this Section 6.2, and (C)subsequent transfers of transferred Nonstatutory Stock Options shall be prohibited except in accordance with clauses (a)and (b) (above)of this sentence. Following any permitted transfer, the Nonstatutory Stock Option shall continue to be subject to the same terms and conditions as were applicable immediately before transfer, provided that the term “Grantee” shall be deemed to refer to the transferee. The events of termination of employment, as set out in Section6.6 and in the Incentive Agreement, shall continue to be applied with respect to the original Grantee, and the Incentive Award shall be exercisable by the transferee only to the extent, and for the periods, specified in the Incentive Agreement. Except as may otherwise be permitted under the Code, in the event of a permitted transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall remain subject to withholding taxes upon exercise. In addition, the Company and the Committee shall have no obligation to provide any notice to any Grantee or transferee thereof, including, for example, notice of the expiration of an Incentive Award following the original Grantee’s termination of employment. The designation by a Grantee of a beneficiary of an Incentive Award shall not constitute transfer of the Incentive Award. No transfer by will or by the laws of descent and distribution shall be effective to bind the Company unless the Committee has been furnished with a copy of the deceased Grantee’s enforceable will or such other evidence as the Committee deems necessary to establish the validity of the transfer. Any attempted transfer in violation of this Section 6.2 shall be void and ineffective. All determinations under this Section6.2 shall be made by the Committee in its discretion. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 31 - 6.3 Rights as a Shareholder (a) No Shareholder Rights. Except as otherwise provided in Section 3.1(b) for grants of Restricted Stock, a Grantee of an Incentive Award (or a permitted transferee of such Grantee) shall have no rights as a shareholder with respect to any Shares of Common Stock until the issuance of a stock certificate for such Shares. (b) Representation of Ownership. In the case of the exercise of an Incentive Award by a person or estate acquiring the right to exercise such Incentive Award by reason of the death or Disability of a Grantee, the Committee may require reasonable evidence as to the ownership of such Incentive Award or the authority of such person and may require such consents and releases of taxing authorities as the Committee may deem advisable. 6.4 Listing and Registration of Shares of Common Stock The exercise of any Incentive Award granted hereunder shall only be effective at such time as counsel to the Company shall have determined that the issuance and delivery of Shares of Common Stock pursuant to such exercise is in compliance with all applicable laws, regulations of governmental authorities and the requirements of any securities exchange on which Shares of Common Stock are traded. The Committee may, in its discretion, defer the effectiveness of any exercise of an Incentive Award in order to allow the issuance of Shares of Common Stock to be made pursuant to registration statement or an exemption from registration or other methods for compliance available under federal or state securities laws. The Committee shall inform the Grantee in writing of its decision to defer the effectiveness of the exercise of an Incentive Award. During the period that the effectiveness of the exercise of an Incentive Award has been deferred, the Grantee may, by written notice to the Committee, withdraw such exercise and obtain the refund of any amount paid with respect thereto. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 32 - 6.5 Change in Stock and Adjustments (a)Changes in Law or Circumstances. Subject to Section6.7 (which only applies in the event of a Change in Control), in the event of any change in applicable law or any change in circumstances that results in or would result in any dilution of the rights granted under this Plan, or that otherwise warrants an equitable adjustment because it interferes with the intended operation of this Plan, then, if the Committee should so determine, in its absolute discretion, that such change equitably requires an adjustment in the number or kind of shares of stock or other securities or property theretofore subject, or that may become subject, to issuance or transfer under this Plan or in the terms and conditions of outstanding Incentive Awards, such adjustment shall be made in accordance with such determination. Such adjustments may include changes with respect to (i)the aggregate number of Shares that may be issued under this Plan, (ii)the number of Shares subject to Incentive Awards and (iii)the Option Price or other price per Share for outstanding Incentive Awards. Any adjustment under this paragraph of an outstanding Incentive Stock Option shall be made only to the extent not constituting a “modification” within the meaning of Section424(h)(3) of the Code or with respect to any Incentive Award to the extent it does not result in deferred compensation under Code Section409A unless otherwise agreed to by the Grantee in writing. The Committee shall give notice to each applicable Grantee of such adjustment, which shall be effective and binding. (b)Exercise of Corporate Powers. The existence of this Plan or outstanding Incentive Awards hereunder shall not affect in any way the right or power of the Company or its shareholders to make or authorize any or all adjustments, recapitalization, reorganization or other changes in the Company’s capital structure or its business or any merger or consolidation of the Company, or any issue of bonds, debentures, preferred or prior preference stocks ahead of or affecting the Common Stock or the rights thereof, or the dissolution or liquidation of the Company, or any sale or transfer of all or any part of its assets or business, or any other corporate act or proceeding whether of a similar character or otherwise. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 33 - (c)Recapitalization of the Company. Subject to Section6.7 (which only applies in the event of a Change in Control), if while there are Incentive Awards outstanding, the Company shall effect any subdivision or consolidation of Shares of Common Stock or other capital readjustment, the payment of a stock dividend, stock split, combination of Shares, recapitalization or other increase or reduction in the number of Shares outstanding, without receiving compensation therefor in money, services or property, then the number of Shares available under this Plan and the number of Incentive Awards that thereafter may be exercised shall (i)in the event of an increase in the number of Shares outstanding, be proportionately increased and the Option Price or Fair Market Value of the Incentive Awards awarded shall be proportionately reduced; and (ii)in the event of a reduction in the number of Shares outstanding, be proportionately reduced, and the Option Price or Fair Market Value of the Incentive Awards awarded shall be proportionately increased. The Committee shall take such action and whatever other action it deems appropriate, in its discretion, so that the value of each outstanding Incentive Award to the Grantee shall not be adversely affected by a corporate event described in this subsection (c). Notwithstanding the foregoing, adjustments pursuant to this paragraph shall be made only if permitted and in accordance with Code Sections424 and 409A to the extent applicable to an Incentive Award unless otherwise consented to in writing by the Grantee. (d)Issue of Common Stock by the Company. Except as hereinabove expressly provided in this Section6.5 and subject to Section6.7 in the event of a Change in Control, the issue by the Company of shares of stock of any class, or securities convertible into shares of stock of any class, for cash or property, or for labor or services, either upon direct sale or upon the exercise of rights or warrants to subscribe therefor, or upon any conversion of shares or obligations of the Company convertible into such shares or other securities, shall not affect, and no adjustment by reason thereof shall be made with respect to, the number of, or Option Price or Fair Market Value of, any Incentive Awards then outstanding under previously granted Incentive Awards; provided, however, that, in such event, outstanding Shares of Restricted Stock shall be treated the same as outstanding unrestricted Shares of Common Stock. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 34 - (e)Assumption under this Plan of Outstanding Stock Options. Notwithstanding any other provision of this Plan, the Committee, in its absolute discretion, may authorize the assumption and continuation under this Plan of outstanding and unexercised stock options or other types of stock-based incentive awards that were granted under a stock option plan (or other type of stock incentive plan or agreement) that is or was maintained by a corporation or other entity that was merged into, consolidated with, or whose stock or assets were acquired by, the Company as the surviving corporation. Any such action shall be upon such terms and conditions as the Committee, in its discretion, may deem appropriate, including provisions to preserve the holder’s rights under the previously granted and unexercised stock option or other stock-based incentive award, such as, for example, retaining the treatment as a Stock Option. Any such assumption and continuation of any such previously granted and unexercised incentive award shall be treated as an outstanding Incentive Award under this Plan and shall thus count against the number of Shares reserved for issuance pursuant to Section1.4. In addition, any Shares issued by the Company through the assumption or substitution of outstanding grants from an acquired company shall reduce the Shares available for grants under Section1.4. (f)Assumption of Incentive Awards by a Successor. Subject to the accelerated vesting and other provisions of Section6.7 that apply in the event of a Change in Control, in the event of a Corporate Event (defined below), each Grantee shall be entitled to receive, in lieu of the number of Shares subject to Incentive Awards, such shares of capital stock or other securities or property as may be issuable or payable with respect to or in exchange for the number of Shares that such Grantee would have received had such Grantee exercised the Incentive Award immediately before such Corporate Event, together with any adjustments (including, without limitation, adjustments to the Option Price and the number of Shares issuable on exercise of outstanding Stock Options). For this purpose, Shares of Restricted Stock shall be treated the same as unrestricted outstanding Shares of Common Stock. A “Corporate Event” means any of the following: (i)a dissolution or liquidation of the Company, (ii)a sale of all or substantially all of the Company’s assets, (iii)a merger, consolidation or combination involving the Company (other than a merger, consolidation or combination (A)in which the Company is the continuing or surviving corporation and (B) that does not result in the outstanding Shares being converted into or exchanged for different securities, cash or other property, or any combination thereof), or (iv)if so determined by the Committee, any other “corporate transaction” as defined in Code Sections 424 or Code Section409A. The Committee shall take whatever other action it deems appropriate to preserve the rights of Grantees holding outstanding Incentive Awards. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 35 - Notwithstanding the previous paragraph of this Section6.5(f), but subject to the accelerated vesting and other provisions of Section6.7 that apply in the event of a Change in Control, in the event of a Corporate Event (described in the previous paragraph), the Committee, in its discretion, shall have the right and power to: (i) cancel, effective immediately before the occurrence of the Corporate Event, each outstanding Incentive Award (whether or not then exercisable) and, in full consideration of such cancellation, pay to the Grantee an amount in cash equal to the excess of (A)the value, as determined by the Committee, of the property (including cash) received by the holders of Common Stock as a result of such Corporate Event over (B)the exercise price of such Incentive Award, if any; provided, however, that this subsection (i)shall be inapplicable to an Incentive Award granted within six (6)months before the occurrence of the Corporate Event but only if the Grantee is an Insider and such disposition is not exempt under Rule16b-3 (or other rules preventing liability of the Insider under Section 16(b) of the Exchange Act) and, in that event, the provisions hereof shall be applicable to such Incentive Award after the expiration of six (6)months from the date of grant; or (ii) provide for the exchange or substitution of each Incentive Award outstanding immediately before such Corporate Event (whether or not then exercisable) for another award with respect to the Common Stock or other property for which such Incentive Award is exchangeable and, incident thereto, make an equitable adjustment as determined by the Committee, in its discretion, in the Option Price or exercise price of the Incentive Award, if any, or in the number of Shares or amount of property (including cash) subject to the Incentive Award; or (iii) provide for assumption of this Plan and such outstanding Incentive Awards by the surviving entity or its parent. The Committee, in its discretion, shall have the authority to take whatever action it deems to be necessary or appropriate to effectuate the provisions of this subsection (f). Gallery Management Holding Corp. 2012 Stock Incentive Plan - 36 - 6.6 Termination of Employment, Death, Disability and Retirement (a)Termination of Employment. Unless otherwise expressly provided in the Grantee’s Incentive Agreement, if the Grantee’s Employment is terminated for any reason other than due to such Grantee’s death, Disability, Retirement or for Cause, any non-vested portion of any Stock Option or other applicable Incentive Award at the time of such termination shall automatically expire and terminate, and no further vesting shall occur after the termination date. In such event, except as otherwise expressly provided in his Incentive Agreement, the Grantee shall be entitled to exercise his rights only with respect to the portion of the Incentive Award that was vested as of his termination of Employment date for a period that shall end on the earlier of (i)the expiration date set forth in the Incentive Agreement or (ii)ninety (90)days after the date of his termination of Employment (three (3)months for Incentive Stock Options). (b)Termination of Employment for Cause. Unless otherwise expressly provided in the Grantee’s Incentive Agreement, in the event of the termination of a Grantee’s Employment for Cause, all vested and non-vested Stock Options and other Incentive Awards granted to such Grantee shall immediately expire, and shall not be exercisable to any extent, as of 12:01a.m. (CST)on the date of such termination of Employment. (c)Retirement. Unless otherwise expressly provided in the Grantee’s Incentive Agreement, upon the termination of Employment due to the Retirement of any Employee who is a Grantee: (i) any non-vested portion of any outstanding Option or other Incentive Award shall immediately terminate, and no further vesting shall occur; and (ii) any vested Option or other Incentive Award shall expire upon the earlier of (A)the expiration date set forth in the Incentive Agreement for such Incentive Award or (B)the expiration of (i)six (6) months after the date of his termination of Employment due to Retirement in the case of any Incentive Award other than an Incentive Stock Option or (ii) three months after his termination date in the case of an Incentive Stock Option. (d)Disability or Death. Unless otherwise expressly provided in the Grantee’s Incentive Agreement, upon termination of Employment as a result of the Grantee’s Disability or death: Gallery Management Holding Corp. 2012 Stock Incentive Plan - 37 - (i) any nonvested portion of any outstanding Option or other applicable Incentive Award shall immediately terminate upon termination of Employment, and no further vesting shall occur; and (ii) any vested Incentive Award shall expire on the earlier of either (A)the expiration date set forth in the Incentive Agreement or (B)the one year anniversary date of the Grantee’s termination of Employment date. In the case of any vested Incentive Stock Option held by an Employee following termination of Employment, notwithstanding the definition of “Disability” in Section 1.2, whether the Employee has incurred a “Disability” for purposes of determining the length of the Option exercise period following termination of Employment under this subsection (d) shall be determined by reference to Section22(e)(3) of the Code to the extent required by Section422(c)(6) of the Code. The Committee shall determine whether a Disability for purposes of this subsection (d)has occurred. (e)Continuation. Subject to the conditions and limitations of this Plan and applicable law and regulation in the event that a Grantee ceases to be an Employee, Outside Director or Consultant, as applicable, for whatever reason, the Committee and Grantee may mutually agree with respect to any outstanding Option or other Incentive Award then held by the Grantee (i)for an acceleration or other adjustment in any vesting schedule applicable to the Incentive Award, (ii)for a continuation of the exercise period following termination for a longer period than is otherwise provided under such Incentive Award or (iii)to any other change in the terms and conditions of the Incentive Award. In the event of any such change to an outstanding Incentive Award, a written amendment to the Grantee’s Incentive Agreement shall be required. 6.7Change in Control Notwithstanding any contrary provision in this Plan, in the event of a Change in Control (as defined below), the following actions shall automatically occur as of the day immediately preceding the Change in Control date unless expressly provided otherwise in the individual Grantee’s Incentive Agreement: (a) all of the Stock Options and Stock Appreciation Rights then outstanding shall become one hundred percent (100%) vested and immediately and fully exercisable; (b) all of the restrictions and conditions of any Restricted Stock and any Other Stock-Based Awards then outstanding shall be deemed satisfied, and the Restriction Period with respect thereto shall be deemed to have expired, and thus each such Incentive Award shall become free of all restrictions and fully vested; and Gallery Management Holding Corp. 2012 Stock Incentive Plan - 38 - (c) all of the Performance Shares, Performance Units and any Other Stock-Based Awards shall become fully vested, deemed earned in full, and promptly paid within thirty (30)days to the affected Grantees without regard to payment schedules and notwithstanding that the applicable performance cycle, retention cycle or other restrictions and conditions have not been completed or satisfied. For all purposes of this Plan, a “Change in Control” of the Company means the occurrence of any one or more of the following events: (a) The acquisition by any individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial ownership (within the meaning of Rule13d-3 promulgated under the Exchange Act) of fifty percent (50%) or more of either (i)the then outstanding shares of common stock of the Company (the “Outstanding Company Stock”) or (ii)the combined voting power of the then outstanding voting securities of the Company entitled to vote generally in the election of directors (the “Outstanding Company Voting Securities”); provided, however, that the following acquisitions shall not constitute a Change in Control: (i)any acquisition directly from the Company or any Subsidiary, (ii)any acquisition by the Company or any Subsidiary or by any employee benefit plan (or related trust) sponsored or maintained by the Company or any Subsidiary or (iii) any acquisition by any corporation pursuant to a reorganization, merger, consolidation or similar business combination involving the Company (a “Merger”), if, following such Merger, the conditions described in clauses (i)and (ii) Section6.7(c) (below)are satisfied; (b) Individuals who, as of the Effective Date, constitute the Board of Directors of the Company (the “Incumbent Board”) cease for any reason to constitute at least a majority of the Board; provided, however, that any individual becoming a director after the Effective Date whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least a majority of the directors then comprising the Incumbent Board shall be considered as though such individual were a member of the Incumbent Board, but excluding, for this purpose, any such individual whose initial assumption of office occurs as a result of either an actual or threatened election contest (as such terms are used in Rule14a-11 of Regulation14A promulgated under the Exchange Act) or other actual or threatened solicitation of proxies or consents by or on behalf of a Person other than the Board; Gallery Management Holding Corp. 2012 Stock Incentive Plan - 39 - (c) Approval by the shareholders of the Company of a Merger, unless immediately following such Merger, (i)substantially all of the holders of the Outstanding Company Voting Securities immediately before Merger beneficially own, directly or indirectly, more than fifty percent (50%) of the common stock of the corporation resulting from such Merger (or its parent corporation) in substantially the same proportions as their ownership of Outstanding Company Voting Securities immediately before such Merger, and (ii)at least a majority of the members of the board of directors of the corporation resulting from such Merger (or its parent corporation) were members of the Incumbent Board at the time of the execution of the initial agreement providing for such Merger; (d) The sale or other disposition of all or substantially all of the assets of the Company, unless immediately following such sale or other disposition, (i)substantially all of the holders of the Outstanding Company Voting Securities immediately before the consummation of such sale or other disposition beneficially own, directly or indirectly, more than fifty percent (50%) of the common stock of the corporation acquiring such assets in substantially the same proportions as their ownership of Outstanding Company Voting Securities immediately before the consummation of such sale or disposition, and (ii)at least a majority of the members of the board of directors of such corporation (or its parent corporation) were members of the Incumbent Board at the time of execution of the initial agreement or action of the Board providing for such sale or other disposition of assets of the Company; (e) The adoption of any plan or proposal for the liquidation or dissolution of the Company; or (f) Any other event that a majority of the Board, in its sole discretion, determines to constitute a Change in Control hereunder. Notwithstanding the occurrence of any of the foregoing events set out in this Section 6.7 that otherwise would result in a Change in Control, the Board may determine in its discretion, if it deems it to be in the best interest of the Company, that an event or events otherwise constituting or reasonably leading to a Change in Control shall not be deemed a Change in Control hereunder. Such determination shall be effective only if it is made by the Board before the occurrence of an event that otherwise would be, or reasonably lead to, a Change in Control, or after such event only if made by the Board a majority of which is composed of directors who were members of the Board immediately before the event that otherwise would be, or reasonably lead to, a Change in Control. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 40 - 6.8Financing To the extent permitted by the Sarbanes-Oxley Act of 2002 and other applicable law, the Company may extend and maintain, or arrange for and guarantee, the extension and maintenance of financing to any Grantee to purchase Shares pursuant to exercise of an Incentive Award upon such terms as are approved by the Committee in its discretion. SECTION 7 GENERAL 7.1Effective Date and Grant Period This Plan is adopted by the Board effective as of the Effective Date, subject to the approval of the shareholders of the Company within twelve (12) months from the Effective Date. Incentive Awards may be granted under this Plan at any time before receipt of such shareholder approval; provided, however, if the requisite shareholder approval is not obtained within the permissible time frame, then any Incentive Awards granted hereunder shall automatically become null and void and of no force or effect. No Incentive Award may be granted under this Plan after ten (10) years from the Effective Date. 7.2Funding and Liability of Company No provision of this Plan shall require the Company, for the purpose of satisfying any obligation under this Plan, to purchase assets or place any assets in a trust or other entity to which contributions are made, or otherwise to segregate any assets. In addition, the Company shall not be required to maintain separate bank accounts, books, records or other evidence of the existence of a segregated or separately maintained or administered fund for purposes of this Plan. Although bookkeeping accounts may be established with respect to Grantees who are entitled to cash, Common Stock or rights thereto under this Plan, any such accounts shall be used merely as a bookkeeping convenience. The Company shall not be required to segregate any assets that may at any time be represented by cash, Common Stock or rights thereto. This Plan shall not be construed as providing for such segregation, nor shall the Company, the Board or the Committee be deemed to be a trustee of any cash, Common Stock or rights thereto. Any liability or obligation of the Company to any Grantee with respect to an Incentive Award shall be based solely on contractual obligations that may be created by this Plan and any Incentive Agreement, and no such liability or obligation of the Company shall be deemed to be secured by any pledge or other encumbrance on any property of the Company. Neither the Company, the Board nor the Committee shall be required to give any security or bond for the performance of any obligation that may be created by this Plan. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 41 - 7.3Withholding Taxes (a) Tax Withholding. The Company shall have the power and the right to deduct or withhold, or require a Grantee to remit to the Company, an amount sufficient to satisfy federal, state and local taxes, domestic or foreign, required by law or regulation to be withheld with respect to any taxable event arising as a result of this Plan or an Incentive Award hereunder. Upon the lapse of restrictions on Restricted Stock, the Committee, in its discretion, may elect to satisfy the tax withholding requirement, in whole or in part, by having the Company withhold Shares having a Fair Market Value on the date the tax is to be determined equal to the minimum withholding taxes that could be imposed on the transaction as determined by the Committee. (b) Share Withholding. With respect to tax withholding required upon the exercise of Stock Options or SARs, upon the lapse of restrictions on Restricted Stock, or upon any other taxable event arising as a result of any Incentive Awards, Grantees may elect, subject to the approval of the Committee in its discretion, to satisfy the withholding requirement, in whole or in part, by having the Company withhold Shares having a Fair Market Value on the date the tax is to be determined equal to the minimum withholding taxes that could be imposed on the transaction as determined by the Committee. All such elections shall be made in writing, signed by the Grantee, and shall be subject to any restrictions or limitations that the Committee, in its discretion, deems appropriate. (c) Incentive Stock Options. With respect to Shares received by a Grantee pursuant to the exercise of an Incentive Stock Option, if such Grantee disposes of any such Shares within (i)two years from the date of grant of such Option or (ii)one year after the transfer of such shares to the Grantee, the Company shall have the right to withhold from any salary, wages or other compensation payable by the Company to the Grantee an amount sufficient to satisfy federal, state and local tax withholding requirements attributable to such disqualifying disposition. (d) Loans. To the extent permitted by the Sarbanes-Oxley Act of 2002 and other applicable law, the Committee may provide for loans, on either a short term or demand basis, from the Company to a Grantee who is an Employee or Consultant to permit the payment of taxes required by law. 7.4No Guarantee of Tax Consequences Neither the Company nor the Committee makes any commitment or guarantee that any federal, state or local tax treatment will apply or be available to any person participating or eligible to participate hereunder. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 42 - 7.5Designation of Beneficiary by Grantee Each Grantee may, from time to time, name any beneficiary or beneficiaries (who may be named contingently or successively) to whom any benefit under this Plan is to be paid in case of such Grantee’s death before such Grantee receives any or all of such benefit. Each such designation shall revoke all prior designations by the same Grantee, shall be in a form prescribed by the Committee and will be effective only when filed by the Grantee in writing with the Committee during the Grantee’s lifetime. In the absence of any such designation, benefits remaining unpaid at the Grantee’s death shall be paid to the Grantee’s estate. 7.6Deferrals The Committee may permit a Grantee to defer such Grantee’s receipt of the payment of cash or the delivery of Shares that otherwise would be due to such Grantee by virtue of the lapse or waiver of restrictions with respect to Restricted Stock or the satisfaction of any requirements or goals with respect to Performance Units, Performance Shares or Other Stock-Based Awards. If any such deferral election is permitted, the Committee shall, in its discretion, establish rules and procedures for such payment deferrals to the extent required for tax deferral of compensation under the Code. 7.7Amendment and Termination The Board shall have the power and authority to terminate or amend this Plan at any time; provided, however, that the Board shall not, without the approval of the shareholders of the Company within the time period required by applicable law, (a)except as provided in Section6.5, increase the maximum number of Shares that may be issued under this Plan pursuant to Section 1.4, (b)amend the requirements as to the class of Employees eligible to purchase Common Stock under this Plan, (c)extend the term of this Plan or, if the Company is a Publicly Held Corporation (i)increase the maximum limits on Incentive Awards to Employees as set for compliance with the Performance-Based Exception or (ii)decrease the authority granted to the Committee under this Plan in contravention of Rule16b-3 under the Exchange Act. No termination, amendment or modification of this Plan shall adversely affect in any material way any outstanding Incentive Award previously granted to a Grantee under this Plan without the written consent of such Grantee or other designated holder of such Incentive Award. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 43 - In addition, to the extent that the Committee determines that (a)the listing for qualification requirements of any national securities exchange or quotation system on which the Company’s Common Stock is then listed or quoted, if applicable, or (b)the Code (or regulations promulgated thereunder), require shareholder approval in order to maintain compliance with such listing requirements or to maintain any favorable tax advantage or qualification, then this Plan shall not be amended in such respect without approval of the Company’s shareholders. 7.8Requirements of Law (a) Governmental Entities and Securities Exchanges. The granting of Incentive Awards and the issuance of Shares under this Plan shall be subject to all applicable laws, rules and regulations and to such approvals by any governmental agencies or national securities exchanges as may be required. The Committee may in its discretion refuse to issue or transfer any Shares or other consideration under an Incentive Award if it determines that the issuance or transfer of such Shares or other consideration might violate applicable laws, including, without limitation, compliance with black-out periods required pursuant to applicable law or Company policies. Certificates evidencing shares of Common Stock delivered under this Plan (to the extent that such shares are so evidenced) may be subject to such stop transfer orders and other restrictions as the Committee may deem advisable under the rules and regulations of the Securities and Exchange Commission, any securities exchange or transaction reporting system on which the Common Stock is then listed or to which it is admitted for quotation and any applicable federal or state securities law, if applicable. The Committee may cause a legend or legends to be placed upon such certificates (if any) to make appropriate reference to such restrictions. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 44 - (b) Securities Act Rule701. If no class of the Company’s securities is registered under Section12 of theExchange Act, then unless otherwise determined by the Committee, grants of Incentive Awards to Rule701 Grantees (as defined below) andissuances of the underlying shares of Common Stock, if any, upon the exercise or conversion of such Incentive Awards are intended to comply with all applicable conditions ofSecurities Act Rule701 (“Rule701”), including, without limitation, the restrictions astothe amount of securities that may be offered and sold in reliance on Rule701, so astoqualify for an exemption from the registration requirements of the Securities Act. Anyambiguities or inconsistencies in the construction of an Incentive Award or this Plan shall be interpreted to give effect to such intention. In accordance with Rule701, each Granteeshall receive a copy of this Plan on or before the date an Incentive Award is granted tosuch Grantee, as well as the additional disclosure required by Rule 701(e) if the aggregatesales price or amount of securities sold during any consecutive 12-month period exceeds $5,000,000 as determined under Rule701(e). If Rule701 (or any successor provision) is amended to eliminate or otherwise modify any of the requirements specifiedinRule701, then the provisions of this subsection 7.8(b) shall be interpreted andconstrued in accordance with Rule701 as so amended. For purposes of this subsection7.8(b), as determined in accordance with Rule701, “Rule701 Grantees” shall mean any Grantee other than a director oftheCompany, the Company’s chairman, chief executive officer, president, chief financialofficer, controller and any vice president of the Company, and any other key employee of the Company who generally has access to financial and other business relatedinformation and possesses sufficient sophistication to understand and evaluate suchinformation. 7.9Rule16b-3 Securities Law Compliance for Insiders If the Company is a Publicly Held Corporation, transactions under this Plan with respect to Insiders are intended to comply with all applicable conditions of Rule16b-3 under the Exchange Act. Any ambiguities or inconsistencies in the construction of an Incentive Award or this Plan shall be interpreted to give effect to such intention, and to the extent any provision of this Plan or action by the Committee fails to so comply, it shall be deemed null and void to the extent permitted by law and deemed advisable by the Committee in its discretion. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 45 - 7.10Compliance with Code Section 162(m) for Publicly Held Corporation If the Company is a Publicly Held Corporation, unless otherwise determined by the Committee with respect to any particular Incentive Award, it is intended that this Plan shall comply fully with the applicable requirements so that any Incentive Awards subject to Section 162(m) that are granted to Covered Employees shall qualify for the Performance-Based Exception, except for grants of Nonstatutory Stock Options with an Option Price set at less than the Fair Market Value of a Share on the date of grant. If any provision of this Plan or an Incentive Agreement would disqualify this Plan or would not otherwise permit this Plan or Incentive Award to comply with the Performance-Based Exception as so intended, such provision shall be construed or deemed to be amended to conform to the requirements of the Performance-Based Exception to the extent permitted by applicable law and deemed advisable by the Committee; provided, however, that no such construction or amendment shall have an adverse effect on the prior grant of an Incentive Award or the economic value to a Grantee of any outstanding Incentive Award. 7.11Successors to Company All obligations of the Company under this Plan with respect to Incentive Awards granted hereunder shall be binding on any successor to the Company, whether the existence of such successor is the result of a direct or indirect purchase, merger, consolidation or otherwise, of all or substantially all of the business and/or assets of the Company. 7.12Miscellaneous Provisions (a) No Employee, Consultant, Outside Director or other person shall have any claim or right to be granted an Incentive Award under this Plan. Neither this Plan, nor any action taken hereunder, shall be construed as giving any Employee, Consultant or Outside Director any right to be retained in the Employment or other service of the Company or any Parent or Subsidiary. (b) The expenses of this Plan shall be borne by the Company. (c) By accepting any Incentive Award, each Grantee and each person claiming by or through him shall be deemed to have indicated his acceptance of this Plan. (d) No Shares of Common Stock shall be issued hereunder unless counsel for the Company is then reasonably satisfied that such issuance will be in compliance with federal and state securities laws, if applicable. Gallery Management Holding Corp. 2012 Stock Incentive Plan - 46 - 7.13Severability In the event that any provision of this Plan shall be held illegal, invalid or unenforceable for any reason, such provision shall be fully severable but shall not affect the remaining provisions of this Plan, and this Plan shall be construed and enforced as if the illegal, invalid or unenforceable provision were not included herein. 7.14Gender, Tense and Headings Whenever the context so requires, words of the masculine gender used herein shall include the feminine and neuter, and words used in the singular shall include the plural. Section headings as used herein are inserted solely for convenience and reference and constitute no part of the interpretation or construction of this Plan. 7.15Governing Law This Plan shall be interpreted, construed and constructed in accordance with the laws of the State of Colorado without regard to its conflicts of law provisions, except as may be superseded by applicable laws of the United States. 7.16Code Section409A To the extent that any Incentive Award is deferred compensation subject to Code Section409A, as determined by the Committee, the Incentive Agreement shall comply with the requirements of Code Section409A in a manner as determined by the Committee in its sole discretion, including, without limitation, using the more restrictive definition of Change in Control as provided in Code Section 409A to the extent that it is more restrictive than as defined in this Plan, using the more restrictive definition of Disability or disabled as provided in Code Section409A and specifying a time and form of payment schedule. In addition if any Incentive Award constitutes deferred compensation under Section409A of the Code (a “Section409A Plan”), then the Incentive Award shall be subject to the following requirements, if and to the extent required to comply with Code Section 409A, and as determined by the Committee and specified in the Incentive Agreement: (a) Payments under the Section409A Plan may not be made earlier than (i)the Grantee’s separation from service, (ii)the date the Grantee becomes disabled, (iii)the Grantee’s death, (iv)a specified time (or pursuant to a fixed schedule) specified in the Incentive Agreement at the date of the deferral of such compensation, (v)a change in the ownership or effective control of the corporation, or in the ownership of a substantial portion of the assets of the corporation, or (vi)the occurrence of an unforeseeable emergency; Gallery Management Holding Corp. 2012 Stock Incentive Plan - 47 - (b) The time or schedule for any payment of the deferred compensation may not be accelerated, except to the extent provided in applicable Treasury Regulations or other applicable guidance issued by the Internal Revenue Service; (c) Elections with respect to the deferral of such compensation or the time and form of distribution of such deferred compensation shall comply with the requirements of Section409A(a)(4) of the Code; and (d) In the case of any Grantee who is specified employee, a distribution on account of a separation from service may not be made before the date that is six (6) months after the date of the Grantee’s separation from service (or, if earlier, the date of the Grantee’s death). For purposes of the foregoing, the terms “separation from service” and “specified employee”, all shall be defined in the same manner as those terms are defined for purposes of Section409A of the Code, and the limitations set forth herein shall be applied in such manner (and only to the extent) as shall be necessary to comply with any requirements of Section409A of the Code that are applicable to the Incentive Award as determined by the Committee. ***** Gallery Management Holding Corp. 2012 Stock Incentive Plan - 48 - The foregoing Gallery Management Holding Corp. 2012 Stock Incentive Plan was adopted by the Board of Directors of the Company on March 1, 2012 and was approved by the Company’s shareholders on March , 2012. GALLERY MANAGEMENT HOLDING CORP. By:/s/ Christopher A. Wilson Name: Christopher A. Wilson Title: Secretary Gallery Management Holding Corp. 2012 Stock Incentive Plan - 49 -
